DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	With respect to the 101 rejection, applicant argues that the claims do not claim any fundamental economic practices.   However, the claims are directed to the idea of communicating with a user about a product which the user owns is both a fundamental economic practice and a method of organizing human activity, both of which are abstract.  Further, applicant does not respond or make amendments to respond to the software per se rejection of claims 21-26 and that rejection is final.
	With regard to the art rejection, applicant’s arguments have been considered, but are moot in light of the new rejection necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 21-37 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 21 and in the therefrom dependent claims. Such terminals fall under the statutory category of “process." Therefore, the claims are directed to a statutory eligibility category.



storing a customer profile for each customer of a plurality of customers, wherein each customer profile comprises a product catalog for the respective customer; 
receiving a  request from a first customer of the plurality of customers; and 
in response to receiving the request: selecting, a second customer of the plurality of customers, wherein selection of the second customer is based on a first product catalog for the first customer and a second product catalog for the second customer both including a first product; 
presenting, to the first customer, a user interface comprising a user interface control configured, in response to being activated by the first customer, to initiate an electronic communication directed to the second customer, the electronic communication requesting product feedback from the second customer regarding the first product.  

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.


Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 21 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 21 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
an electronic database;
a client computing device;
a computing system.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).



	Claims 21-26 are further rejected under 35 USC 101 as being directed to software per se.  The claims do not specify any processor or hardware carrying out the system and under the broadest reasonable interpretation includes software per se. 


Claims 21-37 are rejected under 35 USC 103 as being unpatentable over US 2011/0131106 Eberstadt et al. (hereafter Eberstadt) in view of US 2005/0197927, Martineau et al. (hereafter Martineau). 

As to claims 21, 27, and 32
21.   A method of a computing system, the method comprising: 
storing a customer profile for each customer of a plurality of customers in an electronic database of the computing system, wherein each customer profile comprises a product catalog for the respective 
receiving a request from a client computing device of a first customer of the plurality of customers; and (Eberstadt ¶¶10-11 discloses storing information about products a user has bought and products a user is contemplating buying)
in response to receiving the request: selecting, with the computing system, a second customer of the plurality of customers, wherein selection of the second customer is based on a first product catalog for the first customer and a second product catalog for the second customer both including a first product; (Eberstadt Fig 10 discloses that Craig B bought the Deluxe Lambskin case and shows that the user is interested in buying the Deluxe Lambskin case)
presenting, to the first customer via the client computing device, a user interface comprising a user interface control configured, in response to being activated by the first customer, to initiate an electronic communication directed to the second customer.  (Eberstadt Fig 10 discloses that Craig B bought the Deluxe Lambskin case and shows that the user is interested in buying the Deluxe Lambskin case; ¶¶66-67 discloses contacting the user regarding the owned product)

Eberstadt does not explicitly disclose: a first product catalog for the first customer including a first product.  However, as evidenced by Martineau (¶3) the use of a wish list to store items of interest for a user to explore and purchase at a later time.  It would have been obvious to modify the system of Eberstadt to include the use of a first product catalog for the first user (e.g. a wish list) for the purposes of storing items that are of interest to the first user as taught by Martineau (¶3). 

Claims 27 and 32 are rejected under a similar rationale


storing, in the customer profile for each customer of the plurality of customers, relationship designations that identify personal relationships between the respective customer and other customers of the plurality of customers; and (Eberstadt ¶30 discloses a friend's list)
selecting the second customer based further on relationship designations of the first customer identifying a personal relationship between the first customer and the second customer.  (Eberstadt Fig 26 “ask friends for help”; see also ¶30 using friends list to get more information)

As to claims 23, 28 and 34
23.   The method of claim 21, wherein the user interface control is further configured to initiate the electronic communication by directing an e-mail message to the second customer.  (Eberstadt ¶85 discloses sending email message communications)

Claims 28 and 34 are rejected under a similar rationale.

As to claims 24, 29, and 35
24.   The method of claim 21, wherein the user interface control is further configured to initiate the electronic communication by directing an instant message to the second customer.  (Eberstadt ¶85 discloses sending instant message communications)

Claims 29 and 35 are rejected under a similar rationale.

As to claims 25, 30, and 36


Claims 30 and 36 are rejected under a similar rationale.
As to claims 26, 31, and 37
26.   The method of claim 21, wherein said presenting the user interface comprises simultaneously displaying both information regarding the first product and the user interface control.  (Eberstadt Fig 26 shows a page with information about the product and a ask friends for help control)  

Claims 31 and 37 are rejected under a similar rationale.

33.   The non-transitory computer readable medium of claim 32, wherein the plurality of instructions further cause the computing system to: identify additional products that are present in the product catalog for the first customer and in the product catalog for the second customer; and (Eberstadt ¶71 identifies products that a user has bought and a second user is interested in)
present, to the first customer via the user interface, further information regarding the identified additional products including an indication that the identified additional products are also in the product catalog of the first customer and the product catalog of the second customer.  (Eberstadt ¶71discloses displaying products that other users have bought)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684